         Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

    STATE OF NORTH DAKOTA, et                 )
    al.,                                      )
                                              )
           Plaintiffs,                        )
                                              )     Civil No. 3:15-cv-00059-PDW-
    v.                                        )     ARS
                                              )
    U.S. ENVIRONMENTAL                        )
    PROTECTION AGENCY, et al.,                )

           Defendant.


                           PLAINTIFF STATES’ STATUS REPORT



          Plaintiff State of North Dakota, the other Plaintiff States1, and Plaintiff-

Intervenor, the Governor of the State of Iowa, Kimberly K. Reynolds (collectively,

the “Plaintiff States”), respectfully submit this Status Report in response to this

Court’s June 24, 2020 Order staying this action and requiring a status report from

Plaintiff States every 90 days. ECF No. 325. Plaintiff States respectfully request

that the Court continue the stay of this action pending final resolution of litigation

in multiple forums (the “Related Litigation”) challenging the U.S. Environmental

Protection Agency’s and the U.S. Army Corps of Engineers’ final rules entitled:



1
Alaska, Arizona, Arkansas, Idaho, Missouri, Montana, Nebraska, Nevada, South
Dakota, and Wyoming.
                                              1
    Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 2 of 11




“Definition of Waters of the United States—Recodification of Pre-Existing Rules,”

84 Fed. Reg. 56,626 (October 22, 2019) (“Recodification Rule”); and “Navigable

Waters Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg.

22,250 (April 21, 2020) (“2020 WOTUS Rule”). The Related Litigation seeks, in

various forms, to either: (1) vacate the Recodification Rule and the 2020 WOTUS

Rule nationwide (and in some cases preliminarily enjoin the 2020 WOTUS Rule)

and reinstate the 2015 WOTUS Rule that is the subject of this action; or (2) enjoin

all or part of the Recodification Rule or 2020 WOTUS Rule.

                               STATUS REPORT

      Since this Court’s Order granting the stay, the Related Litigation remains

active, with no forum yet having reached a dispositive result:

      1.     Several cases challenging the Recodification Rule remain in

abeyance, while dispositive briefing in cases challenging the 2020 WOTUS Rule

continues in other forums. See South Carolina Coastal Conservation League, et

al. v. Andrew R. Wheeler, et al., 2:19-cv-03006 (D. S.C. (Charleston Division));

Pierce v. EPA, 0:19-cv-2193 (D. Minn.); Washington Cattlemen’s Association v.

United States Environmental Protection Agency, et al., 19-cv-00569 (W.D. Wash.

(Seattle Division)) (only stayed as to claims over the Recodification Rule and 2015

WOTUS Rule, while claims against the 2020 WOTUS Rule are proceeding (See




                                         2
    Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 3 of 11




ECF No. 86, Minute Order re parties’ stipulated motion to stay certain claims (July

31, 2020))).

      2.       Many cases are continuing over challenges seeking to vacate or enjoin

the 2020 WOTUS Rule (including those seeking to reinstate the 2015 WOTUS

Rule at issue in this case), but briefing is not complete, and a merits ruling has not

been issued in any forum. See William Murray And June Omura v. Andrew

Wheeler, et al., 19-cv-1498 (N.D. N.Y.); New Mexico Cattle Growers’ Association

v. United States Environmental Protection Agency, et al., 19-cv-00988 (D. N.M.);

Washington Cattlemen’s Association v. United States Environmental Protection

Agency, et al., 19-cv-00569 (W.D. Wash. (Seattle Division)); Chesapeake Bay

Found., Inc. v. Wheeler, 1:20-cv-1063 consolidated with 1:20-cv-1064 (D. Md. (N.

Division)); Conservation Law Foundation, et al. v. U.S. Environmental Protection

Agency, et al., 20-cv-010820 (D. Mass.); South Carolina Coastal Conservation

League, et al. v. Andrew R. Wheeler, et al., 20-cv-01687 (D. S.C. (Charleston

Division)); States of California, New York, et al. v. Andrew Wheeler, et al., 20-cv-

03005 (N.D. Cal.); The State of Colorado v. U.S. Environmental Protection

Agency, et al., 20-cv-01461 (D. Col.); Oregon Cattlemen’s Association v. United

States Environmental Protection Agency, et al., 19-cv-00564 (D. Oreg. (Portland

3)); Puget Soundkeeper v. EPA, 2:20-cv-950 (W.D. Wash); Pascua Yaqui Tribe v.

EPA, 4:20-cv-00266 (D. Ariz.). This includes additional challenges filed after


                                           3
    Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 4 of 11




Plaintiff States’ June 22, 2020 Motion to Extend Stay. See Navajo Nation v.

Wheeler, 2:20-cv-00602, ECF No. 1 (D.N.M. June 22, 2020); Envl. Integrity

Project v. EPA, 1:20-cv-01734, ECF No. 1 (D.D.C. June 25, 2020).

      3.     The 2020 WOTUS Rule remains enjoined in Colorado, although the

order granting the preliminary injunction has been appealed and oral argument on

the appeal is set for November 18, 2020. See Colorado v. EPA, at ECF No. 62

(Notice of Appeal, June 23, 2020); State of Colorado v. EPA, Case No. 20-1238

consolidated with Nos. 20-1262 & 20-1263, at Order No. 10771558, September

18, 2020 (10th Cir.).

      4.     The preliminary injunction motion in Oregon Cattlemen’s Association

case was denied on August 6, 2020. See ECF No. 108 (Minutes of Proceeding and

Order (August 7, 2020)).

      5.     The preliminary injunction motions in the Washington Cattlemen’s

Association and New Mexico Cattle Growers’ Association cases seeking to enjoin

the 2020 WOTUS Rule are still pending.

                                  CONCLUSION

      The Related Litigation, which is the basis for the current stay of this action,

remains active and has not been resolved. Therefore, Plaintiff States respectfully

request that this Court continue to STAY this case pending resolution of the




                                          4
    Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 5 of 11




Related Litigation. Plaintiff States will provide an update to this Court in 90 days

from the date of this Report on the status of the Related Litigation.



Dated: September 23, 2020                             Respectfully submitted,



State of North Dakota                         State of Alaska
WAYNE STENEHJEM                               CLYDE “ED” SNIFFEN, JR.
Attorney General                              Acting Attorney General

/s/ Paul M. Seby                              /s/ Jennifer Currie (with permission)
Paul M. Seby                                  Jennifer Currie
Special Assistant Attorney General            Assistant Attorney General
Greenberg Traurig, LLP                        1031 W. 4th Ave., Suite 200
1144 15th Street Suite 3300                   Anchorage, AK 99501
Denver, CO 80202                              Telephone: (907) 269-5278
Telephone: (303) 572-6584                     jennifer.currie@alaska.gov
sebyp@gtlaw.com
                                              Attorneys for Plaintiff State of Alaska.
Jennifer L. Verleger
Margaret I. Olson
Assistant Attorneys General
Office of Attorney General
500 N. 9th Street
Bismarck, ND 58501
Phone: (701) 328-2925
wstenehjem@nd.gov
jverleger@nd.gov
maiolson@nd.gov

Attorneys for Plaintiff State of North
Dakota.




                                          5
   Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 6 of 11




State of Arizona                                State of Arkansas
MARK BRNOVICH
                                                LESLIE RUTLEDGE
Attorney General
                                                Attorney General
/s/ Rusty D. Crandell (with permission)
                                                /s/ Nicholas Bronni (with permission)
Rusty D. Crandell
                                                Nicholas J. Bronni
Deputy Solicitor General
                                                Arkansas Solicitor General Arkansas
Office of the Arizona Attorney General
                                                Attorney General’s Office
2005 N. Central Avenue
                                                323 Center Street, Suite 200
Phoenix, AZ 85004-2926
                                                Little Rock, AR 72201
Telephone: (602) 542-8540
                                                Telephone: (501) 682-6302
Rusty.Crandall@azag.gov
                                                Facsimile: (501) 682-8118
                                                nicholas.bronni@arkansasag.gov
Attorneys for Plaintiff State of Arizona.
                                                Attorneys for Plaintiff State of
                                                Arkansas.




                                            6
   Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 7 of 11




                                              State of Iowa
State of Idaho                                KIMBERLY K. REYNOLDS
LAWRENCE WASDEN                               Governor of the State of Iowa
Attorney General
                                              THOMAS J. MILLER
/s/ Mark Cecchini-Beaver (with                Attorney General of Iowa
permission)
Mark Cecchini-Beaver                          /s/ David S. Steward (with permission)
Deputy Attorney General                       DAVID S. STEWARD
Office of the Attorney General
Environmental Quality Section                 JACOB J. LARSON
700 W. Jefferson Street, Suite 210            Assistant Attorneys General
P.O. Box 83720                                Environmental Law Division
Boise, ID 83720-0010                          Hoover State Office Building
Telephone: (208) 373-0494                     1305 E. Walnut Street, 2nd Fl.
Facsimile: (208) 373-0481                     Des Moines, Iowa 50319
Mark.Cecchini-Beaver@deq.idaho.gov            Telephone: (515) 281-5164
Attorneys for Plaintiff State of Idaho.       Facsimile: (515) 281-6771
                                              david.steward@ag.iowa.gov
                                              jacob.larson@ag.iowa.gov

                                              Attorneys for Plaintiff-Intervenor,
                                              Kimberly K. Reynolds, Governor of the
                                              State of Iowa.




                                          7
   Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 8 of 11




State of Missouri                               State of Montana
ERIC S. SCHMITT                                 TIM FOX
Attorney General                                Attorney General

/s/ Julie M. Blake (with permission)            /s/ Melissa Schlichting (with permission)
Julie Marie Blake                               Melissa Schlichting
Deputy Solicitor General                        Chief Deputy Attorney General
Counsel of Record for the State of              215 North Sanders
Missouri                                        PO Box 201401
Office of the Missouri Attorney                 Helena, MT 59620-1401
General                                         Telephone: (406) 444-3602
Supreme Court Building                          mschlichting@mt.gov
207 W. High Street
P.O. Box 899                                    Attorneys for Plaintiff State of Montana.
Jefferson City, MO 65102
Telephone: (573) 751-3321
Facsimile: (573) 751-2203
Julie.Blake@ago.mo.gov

Attorneys for Plaintiff State of Missouri




                                            8
   Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 9 of 11




State of Nebraska                            State of Nevada
DOUGLAS J.                                   AARON FORD
PETERSON                                     Attorney General
Attorney General
                                             /s/ Kathryn Armstrong (with permission)
/s/ Justin D. Lavene (with permission)       Kathryn Armstrong
Justin D. Lavene                             Deputy Attorney General
Assistant Attorney                           Office of the Attorney General
General Dave Bydalek                         100 North Carson Street
Deputy Attorney General                      Carson City, NV 89701
2115 State Capitol                           Telephone: (775) 684-1224
Building                                     Facsimile: (775) 684-1108
P.O. Box 98920                               karmstrong@ag.nv.gov
Lincoln, NE 68509-
8920                                         Attorneys for Plaintiff State of Nevada.
Telephone: (402) 471-2682
Facsimile: (402) 471-
3297
justin.lavene@nebraska
.gov

Attorneys for Plaintiff State of
Nebraska




                                         9
  Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 10 of 11




State of South Dakota                         State of Wyoming
JASON R. RAVNSBORG                            BRIDGET HILL
Attorney General                              Attorney General

/s/ Charles D. McGuigan (with                 RYAN SCHELHAAS
permission)                                   Chief Deputy Attorney General
Charles McGuigan
Chief Deputy Attorney General                 /s/ James C. Kaste (with permission)
Office of the Attorney General                James C. Kaste
1302 E. Highway 14, Suite 1                   Senior Assistant Attorney General
Pierre, SD 57501-8501                         Wyoming Attorney General's Office
Telephone: (605) 773-3215                     2320 Capitol Avenue
Facsimile: (605) 773-4106                     Cheyenne, WY 82002
Charles.McGuigan@state.sd.us                  307-777-6946 (phone)
                                              307-777-3542 (fax)
Attorneys for Plaintiff State of South        James.Kaste@wyo.gov
Dakota.
                                              Attorneys for Plaintiff State of Wyoming




                                         10
   Case 3:15-cv-00059-PDW-ARS Document 326 Filed 09/23/20 Page 11 of 11




                            CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of September, 2020, a true and correct

copy of the foregoing was electronically filed with the Clerk of the Court using the

CM/ECF electronic filing system, which will send an electronic copy of this filing

to all counsel of record.



                                       s/ Paul M. Seby
                                       Paul M. Seby




                                         11
